Case: 18-10022      Document: 00514617556         Page: 1    Date Filed: 08/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-10022                               FILED
                                  Summary Calendar                       August 27, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALBERTO JORGE SILVA-IBARRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-348-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Alberto Jorge Silva-Ibarra appeals the 30-month sentence imposed
following his guilty plea conviction for illegal reentry after removal. He argues
that his sentence exceeds the correct statutory maximum sentence of two years
under 8 U.S.C. § 1326(a) because the statutory enhancement scheme in
§ 1326(b) is unconstitutional, and his guilty plea is involuntary and was
accepted in violation of Federal Rule of Criminal Procedure 11 because he was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10022    Document: 00514617556     Page: 2   Date Filed: 08/27/2018


                                 No. 18-10022

not admonished that the fact of a prior conviction is an essential element of the
offense that the Government must prove to a jury beyond a reasonable doubt.
      However, Silva-Ibarra has filed a motion for summary disposition,
conceding that these issues are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224 (1998), and explaining that he seeks to preserve the issues
for possible Supreme Court review.          Because summary disposition is
appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969), Silva-Ibarra’s motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                       2